Title: General Orders, 18 December 1777
From: Washington, George
To: 



Head Quarters, at the Gulph [Pa.] Decr 18th 1777.
Parole.C. Signs.


Persons having any passes from Major John Clarke are to pass all guards.
The Commander in Chief approves, the following sentences of a General Court Martial, the 22nd November last, whereof Major North was president.
Adjutant Ralston of the 1st Pennsylvania Brigade, charged with “Making a false return, and signing it; with ungentlemanly behaviour—disobedience of orders, and leaving his arrest”—By the unanimous opinion of the court, he was found guilty, of making a false return, contrary to the 1st Article of the 5th sec: of the articles of war, and sentenced to be cashiered.
Joseph Conn Quarter Master of the 1st Pennsylv. Regt charged with “Disobedience of orders—neglect of duty and fraudulent conduct[”] was acquitted of the charge of fraudelent conduct but found guilty of disobedience of orders and “neglect of duty,” and sentenced to be dismissed from the service.
The Commander in Chief approves the following sentences of a General Court Martial held the 30th of Novr last of which Col. Grayson was president.
Capt. Havelman charged with “Wounding Moses Plaine a soldier in the 11th Virginia regiment” confessed the fact, but justified it by the insolence of the soldier—The Court having considered the evidence are of opinion the justification is not sufficient, and do sentence him

to be reprimanded on the Grand parade by the Major General of the day—This is to be done the next time the guards are paraded.
The Major Generals and officers commanding divisions, are to appoint an active field officer in and for each of their respective brigades, to superintend the business of hutting, agreeably to the directions they shall receive; and in addition to these, the commanding officer of each regiment is to appoint an officer to oversee the building of huts for his own regiment; which officer is to take his orders from the field officer of the brigade he belongs to, who is to mark out the precise spot, that every hut, for officers and soldiers, is to be placed on, that uniformity and order may be observed.
An exact return of all the tools, now in the hands of every regiment, is to be made immediately, to the Qr Mr General, who, with the Adjutant General, is to see that they, together with those in store, are duly and justly allotted to the regimental overseers of the work; who are to keep an account of the men’s names, into whose hands they are placed, that they may be accountable for them—The Superintendents and Overseers are to be exempt from all other duty, and will moreover be allowed for their trouble.
The Colonels, or commanding officers of regiments, with their Captains, are immediately to cause their men to be divided into squads of twelve, and see that each squad have their proportion of tools, and set about a hut for themselves: And as an encouragement to industry and art, the General promises to reward the party in each regiment, which finishes their hut in the quickest, and most workmanlike manner, with twelve dollars—And as there is reason to believe, that boards, for covering, may be found scarce and difficult to be got—He offers One hundred dollars to any officer or soldier, who in the opinion of three Gentlemen, he shall appoint as judges, shall substitute some other covering, that may be cheaper and quicker made, and will in every respect answer the end.
The Soldier’s huts are to be of the following dimensions—viz.—fourteen by sixteen each—sides, ends and roofs made with logs, and the roof made tight with split slabs—or in some other way—the sides made tight with clay—fire-place made of wood and secured with clay on the inside eighteen inches thick, this fire-place to be in the rear of the hut—the door to be in the end next the street—the doors to be made of split oak-slabs, unless boards can be procured—Side-walls to be six and a half-feet high—The officers huts to form a line in the rear of the troops, one hut to be allowed to each General Officer—one to the Staff of each brigade—one to the field officers of each regiment—one to the staff of each regiment—one to the commissioned officers

of two companies—and one to every twelve non-commissioned officers and soldiers.
After Orders. The army and baggage are to march to morrow in the time and manner already directed in the orders of the 15th instant, Genl Sullivan’s division excepted, which is to remain on its present ground ’till further orders.
